DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Aug. 13, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–6:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

The status of claims is as follows: 
Claims 1, 2, 5–9, and 21–31 are now pending, entered, and examined with Claims 1 and 23 in independent form.
Claims 1 and 23 are presently amended. 
Claim 10 is presently cancelled.  Claims 3, 4, and 11–20 were previously cancelled. 
No Claims are presently added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Nov. 2, 2016, [“Applicant’s Specification”] and accepted for examination. No new matter was entered. 

Response to Arguments

35 U.S.C. § 101 Argument
Applicant argues the amended claims “as a whole integrates the judicial exception into a practical application” in some other way, citing MPEP § 2106.05(e), and does more than “generally linking the use of the exception to a particular technological environment” because “the claimed features utilize a number of different technological environments in combining with a number of different specific process steps to provide a specific, integrated, and practical application of the exception” and “recite[s] a practical application of a technological solution to a problem. Applicant’s Reply at *9–11. Applicant further describes the problem as traditional users who receive offers and acceptance at a POS terminal by an associate “feel ‘put of the spot’ or rushed by other customers in line.” Applicant’s Reply at *11. Furthermore, the process of completing a credit application is slow, burdensome, and with high abandonment. Id. The improvements recited by Applicant include: (1) reviewing the offer and acceptance of a credit application on the user’s mobile device, which less stressful because the offer and acceptance is moved “away from the POS device”; and (2) pre-population of user data into the credit application reduces abandonment, speeds the user applying for credit, and is less burdensome. 
First, the improvement lies not in technology but in the abstract idea exception itself, i.e., an improvement to reducing the stress of offers and acceptance of credit applications at a POS terminal made by an associate by doing so on a users’ mobile device; and an improvement in the speed, efficiency, and abandonment of completing a credit application by pre-populating forms. The computer/computer components are used as a tool, individually generic, and used in a way they are routinely used. Thus, the claims do not contain meaningful limitations under MPEP § 2106.05(e). 
Second, Applicant’s argument, in part, relies on features not recited in the amended claims. For example, Applicant argues that “by moving the offer and acceptance away from the POS [and onto the mobile device], the user does not feel put on the spot or rushed by other customers.” Applicant’s Reply at 11 (cleaned up). The amended claims do not recite any restriction on the mobile device’s location whether at the POS or “away from the POS”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the “combination of different technological environments, features, capabilities, messages, communications, links, and the like in a specific, integrated, and practical application.” Applicant’s Reply at *12–3 (reciting claim limitations that in combination recite a practical application.). Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The pending claims in their ordered combination of elements is not inventive. First, the 
35 U.S.C. § 103 Argument
Applicant argues Examiner’s interpretation of claim term “proprietary database search” does not comport with the Specification. Applicant’s Reply at *14–7. The Specification defines claim term “proprietary database search,” Examiner must use the Specification definition of “proprietary database search” but has not when applying prior art. Id. at *15–6. Therefore, cited prior art Chaouki fails to teach, suggest, or disclose “proprietary database search” and the claims are allowable over the prior art. Id. at 16–7. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 103 rejection below. Applicant has not acted as their own lexicographer in defining “proprietary database search” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). Therefore, the ordinary meaning of “proprietary database search” is used, which is “a credit bureau database search” as cited by prior art Chaouki. 
Applicant’s Specification discloses in ¶ [0037] (emphasis added):
One embodiment uses the device ID 116 and user ID 118 information to perform a proprietary search 5 of at least one proprietary database 16. In general, the proprietary database 16 may be one or more databases such as a credit accounts database, or the like, that store a company's private database such as an Alliance Data Legacy database or the like. Proprietary database 16 will include user specific information for customers that have existing accounts with the company, have previously applied for an account, or the like.

Chaouki. Applicant’s Specification describes “the proprietary database” in exemplary terms such as those in bold supra. Therefore, under BRI and to a PHOSTA, “proprietary database” and “credit bureau database” are not inconsistent. Further, the method of “search” is not distinguished or otherwise described the claims or the Specification. Thus, a “proprietary database search” is not inconsistent with a “credit bureau database search.”
	To the extent Applicant is arguing the proprietary database “will contain user specific information for customers” of the particular kind as disclosed in the Specification, ¶ [0037] (i.e., customers having existing accounts with the company or have previously applied for the account, or the like), Applicant’s Reply at 16–7, the claims do not recite the specific type of user specific information obtained from the “proprietary database search” and “is important not to import into a claim limitation[ ] that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment," which is the case here. MPEP § 2111.01(II).
Applicant argues that prior art Leighton does not disclose a proprietary database search. Applicant’s Reply at *18. Examiner respectfully disagrees. See Leighton, ¶ [0033] (“describing a “secondary data aggregation process 22” that “include operations for requesting and/or receiving information and/or data from multiple different data repositories including, but not limited to a credit repository 24, the Internal Revenue 
Applicant argues the art of record, either separately or in combination, does not disclose, teach, or suggest the amended features of the independent claims. Applicant’s Reply at *19–21. Therefore, the Office’s rejections made in the Non-Final Office Action under 35 U.S.C. § 103 should be withdrawn. Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and all of Applicant’s arguments are directed to the amended claims. Thus, Applicant’s argument does not apply to the § 103 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5–9, and 21–31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, 5–9, and 21–31: Claim 1 was amended to recite “updating, at said memory, said user specific information with a result of said credit prescreen,” “updating at said memory, said user specific information with said verification of said user specific information and said additional identification data from said user,” and “updating at said memory, said user specific information with said signature submitted by said user, said new credit account, and said digital credit account identifier,” which Examiner finds as prohibitive new matter. MPEP § 2163.06; 35 U.S.C. § 132; In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Applicant indicated support was identified in Figures 1A, 3C, 3D, 4, and 5 and at least ¶¶ [0056], [0079]–[0085], and [0095]–[0098]. Applicant’s Reply at *8. A review of the cited portions of the disclosure and a keyword search of “updating,” “update,” “result,” “prescreen,” “verification,” and “verif” did not identify support. Independent Claim 23 is rejected for a similar reasoning. All Dependent Claims are rejected based on their dependence to one of the independent claims. Prior art Chaouki discloses said limitation. See § 103 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5–9, and 21–31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1: Claims 1, 2, 5–9 and 21–31 are directed to a statutory category. Claims 1–9, 21, and 22 recite “a non-transitory computer-readable storage medium” and are therefore directed to the statutory category of “an article of manufacture.” Claims 23–31 recite “a method” and are therefore, directed to the statutory category of “a process”. 
Step 2A: Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations in bold that are generic computer components and letters for clarity in describing the limitations:
1. [A] A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method comprising: 
[B] receiving a message from a user's mobile device, the message being a response from a user to an incentive offer, the message including at least one user identifier provided as a user input to said message by said user;

[C] obtaining from said message a device identifier associated with said user's mobile device;

[D] performing a proprietary database search, using said device identifier and said user identifier, for user specific information; 

[E] obtaining said user specific information as a result of said proprietary database search; 

[F] storing, at a memory, said user specific information; 

[G] performing a credit prescreen on the user specific information; 

[H] updating, at said memory, said user specific information with a result of said credit prescreen; 

[I] accessing an application form for a credit account offer; 

[J] pre-populating a portion of said application form for said credit account offer utilizing said result of the credit prescreen in conjunction with said user specific information to generate a user specific pre-populated application form for said credit account offer; 

[K] transmitting said user specific pre-populated application form for said credit account offer to said user's mobile device; 

[L] receiving from said user's mobile device a verification of said user specific information contained in said user specific pre-populated application form for said credit account offer in conjunction with additional identification data input by said user; 

[M] updating at said memory, said user specific information with said verification of said user specific information and said additional identification data from said user; 

[N] transmitting a terms and conditions information to said user's mobile device;
ADS-133Serial No.: 15/341,988
[O] Examiner: Miller, J.2Group Art Unit: 3694receiving from said user's mobile device a signature submitted by said user, said signature being an agreement of said terms and conditions information; 

[P] generating a new credit account for said user, said new credit account comprising a digital credit account identifier;
 
[Q] updating at said memory, said user specific information with said signature submitted by said user, said new credit account, and said digital credit account identifier; and 

[R] transmitting said digital credit account identifier to said user's mobile device, wherein once received by said user's mobile device said digital credit account identifier is instantly available as a form of payment.

Claims are directed to an abstract idea.

Step 2A, Prong One: Rep. Claim 1 recites making a “digital credit account identifier [ ] instantly available as a form of payment,” (Limitation R) which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B). Limitations B–Q recite the required steps to making a “digital credit account identifier [ ] instantly available as a form of payment,” and therefore, recite the same abstract idea exception. Id. 
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) are insignificant extra solution activity; MPEP § 2106.05(g); and/or (3) further limits the abstract idea exception. The additional elements are: non-transitory computer-readable storage medium, instructions, a computer system, and a user’s mobile device, and a memory.
Regarding the non-transitory computer-readable storage medium, instructions, computer system, a user’s mobile device, and memory, Applicant’s Specification does not describe them or describes them using exemplary language so Examiner assumes Applicant intended merely generic computer components. Spec., ¶ [0095] (generic “computer-readable and computer-executable instructions that reside, for example, in non-transitory computer-readable”); ¶¶ [0016], [0096]–[0099] (generic computer); ¶ [0023] (generic mobile device); ¶¶ [0097], [0098] (generic and exemplary “memory”). The pending claims describe the “non-transitory computer-readable medium” storing “instructions” and communicating (transmitting and receiving) with a computer system (Limitation A) to perform the method steps which recite the abstract idea itself, Limitations B–R. The functions that perform the steps of the abstract idea itself, Limitations B–R, simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Limitations F, H, M, and Q recite the memory storing data of a particular type. Limitations B, C, K, L, N, O, and R describe the mobile device transmitting a message (data) containing a device identifier (data) associated with the mobile device (Limitations B & C), receiving a user specific pre-populated application form (data) (Limitation K), transmitting a verification (data) (Limitation L), receiving terms and conditions (data) (Limitation N), transmitting a signature (data) (Limitation O), and transmitting the digital credit account identifier (Limitation R). Limitation P generates a new credit account, which is interpolated as sending, receiving, and storing data of a particular kind, which merely invokes computer machinery in its ordinary capacity to transmit, receive, and store data. MPEP 2106.05(f)(2). Limitations D & E perform a database search (transmit and receive data), Limitation I accesses an application (transmits data), Limitation J pre-populates a portion of the application form (receives data), and Limitation K transmits the user specific pre-populated application form (transmits data). These limitations., Limitations B–F and H–R, merely invoke computers in their ordinary capacity to transmit, receive, or store data. MPEP § 2106.05(f)(2).  Limitation G performs a credit prescreen, which as drafted, covers any solution to performing a credit prescreen, including by hand, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1).Therefore, the recitation of generic computer hardware is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 23 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 23 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components and/or further limit the abstract idea exception. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0015] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 5, 6, 24, 27, 28, and 31 all recite “wherein” clauses that further limit the abstract idea and does not integrate the abstract idea exception into a practical application. MPEP § 2106.05(I).
Dependent Claims 7, 8, 29, and 30 recite “receiving” information of a particular type or particular way, which merely describes functions that are well within the normal functions of a generic computer/computer components and does not integrate the abstract idea exception into a practical application. MPEP § 2106.05(f).
Dependent Claim 9 recites performing the credit prescreen at a credit reporting agency, which recites, as drafted, covers any solution to performing a credit prescreen, including by head and hand, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). Therefore, the recitation of generic computer hardware is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f). 
Dependent Claims 21 and 25 recite “utilizing a confidence factor threshold to validate the user specific information found during … the proprietary search,” which recites a simple mental process and forming a simple judgment as to whether the information found in the search applies to the user. For the same reason as explained for Dependent Claim 9, this limitation cannot be a practical application. 
Dependent Claims 22 and 26 recite “performing a secondary source database search for the user specific information; using a result of the secondary source database search to verify any of said user specific information found during the proprietary database search that fell below said confidence factor threshold; and supplementing said user specific information found during the proprietary database search with said result of said secondary source database search,” which again recites a simple mental process and forming a simple judgment as to whether the information found in the search applies to the user. For the same reason as explained for Dependent Claim 9, this limitation cannot be a practical application.
Conclusion

Claims 1, 2, 5–9, and 21–31 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7–9, 23, 24, and 29–31 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki et al. (U.S. Pat. Pub. No. 2015/0262248) [“Chaouki”] in view of Sanchez et al. (U.S. Pat. Pub. No. 2014/0070001) [“Sanchez”], in view of  Leighton et al. (U.S. Pat. Pub. No. 2015/0081521) [“Leighton”], and further in view of Vea et al. (U.S. Pat. Pub. No. 2017/0109817) [“Vea”]

Regarding Claim 1, Chaouki discloses
A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method comprising:
(See at least ¶ [0033], where software 311 stored in a computer readable medium is executable by a processor to perform a method.)

receiving a message from a user's mobile device, the message being a response from a user to an incentive offer, the message including at least one user identifier provided as a user input to said message by said user; 
(See at least Fig. 2, step 230, “user clicks offer” and associated text ¶ [0029]. The consumer device may be a mobile device. ¶ [0017]. Upon selection of the advertisement, the user enters their identity information. Fig. 2, step 235 and associated text ¶ [0029].)
obtaining from said message a device identifier associated with said user's mobile device; 
(See at least ¶ [0031] where “online data … matches the advertising entity’s 103 onboarded cookie data, the online data used by a credit bureau 101 to authenticate the identity of the user to whom the offer was presented in the browser on the individual’s mobile device.  Online data may be the user’s telephone number or electronic device identifier. ¶ [0017].)

performing a proprietary database search, using said device identifier and said user identifier, for user specific information; 
(Examiner interprets “proprietary database search” as “a credit bureau database search”. Spec. at ¶ [0037]. Applicant has not acted as their own lexicographer in defining “proprietary database search” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). Thus, “proprietary database search”, considering its ordinary meaning, is used. See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the user’s identity using the provided user identity and user device information. A credit bureau is a proprietary database search.)
obtaining said user specific information as a result of said proprietary database search; 
(See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the identity of the user, which requires matching the supplied user data with information known to the credit bureau. ¶ [0031].)

storing, at a memory, said user specific information; 
(See at least ¶ [0021], where the credit bureau 101 includes “a non-personally identifiable key configured to later enable the credit bureau 101 to add the personally identifiable information back into each record in the data file.” The key” is used to create a prescreen list. ¶ [0019]. The prescreen list containing the “key” is stored. Id. ¶ [0022]; ¶ [0026] (“key database”). The “key” is unique to a specific user. ¶¶ [0026], [0027].)

performing a credit prescreen on the user specific information; 
(See at least Fig. 2, step 260, and associated text ¶ [0030], where the user is on a list of records predetermined to be qualified for credit, called a “prescreen list” in ¶ [0030]. Alternatively, Fig. 2, step 280, “Real time Prescreen”.) 

updating, at said memory, said user specific information with a result of said credit prescreen; 
(See at least [0030], “If the identity of the browsing consumer matches a targeted individual on the prescreened list of targeted individuals at step 260, then the system 200 enables the financial institution 102 to cause a targeted marketing advertisement or offer (i.e., a firm offer of credit) directed to the prescreened targeted individual to be electronically communicated and presented to the targeted individual on the device being used for browsing by the targeted individual at step 265.” Specific information is updated because the credit bureau 101 includes “a non-personally identifiable key configured to later enable the credit bureau 101 to add the personally identifiable information back into each record in the data file.” ¶ [0021]. At step 170, the system 100 enables the credit bureau 101 to re-identify the data file including re-appending the personally identifiable information to the data file using the above-noted key” as a result of the credit prescreen. ¶ [0022].)

accessing […] a credit account offer; 
(See at least Fig. 2, step 270, and associated text ¶ [0030] where if the identity of the user matches the prescreened list at step 260, a firm offer of credit is electronically communicated and presented to the user. The credit offer is “user specific” because the user is on the prescreen list.)

[…] utilizing said result of the credit prescreen in conjunction with said user specific information to generate a user specific […] credit account offer; transmitting said user specific […] credit account offer to said user's mobile device;
(See at least Fig. 2, step 270, and associated text ¶ [0030] where if the identity of the user matches the prescreened list at step 260, a firm offer of credit is electronically communicated and presented to the user. The credit offer is “user specific” because the user is on the prescreen list.) 

receiving from said user's mobile device a verification of said user specific information contained in said user specific […] credit account offer in conjunction with additional identification data input by said user; 
(See at least ¶ [0029], where “the financial institution 102 can host and provide a page for allowing the consumer 104 to enter the identity information. At step 240, the system 200 initiates an identity verification process whereby the credit bureau 101 is called upon to authenticate the identity of the browsing consumer using any one of a number of authentication schemes known in the art, based on the identity information entered at step 235.” ¶ [0030].)

updating at said memory, said user specific information with said verification of said user specific information and said additional identification data from said user; 
(See at least ¶ [0029], where “If the identity verification process fails, then the process ends at step 250. The identity verification process may fail if, for example, the browsing consumer did not completely or accurately respond or enter his or her identity information at step 235. A message ( e.g., "No Offer Available", a branding message, an invitation to apply, etc.) may also be generated, transmitted, and presented on the user's device, if the identity verification process fails at step 240. The process may also end at step 250 if the consumer does not select the advertisement at step 220.” ¶ [0030] (describing actions if verification process passes). Specific information is updated because the credit bureau 101 includes “a non-personally identifiable key configured to later enable the credit bureau 101 to add the personally identifiable information back into each record in the data file.” ¶ [0021]. At step 170, the system 100 enables the credit bureau 101 to re-identify the data file including re-appending the personally identifiable information to the data file using the above-noted key” as a result of the credit prescreen. ¶ [0022].)

	Chaouki discloses a marketing system for a specific, pre-screened user to receive a credit offer and presenting the user-specific, pre-screened credit offer on the user’s mobile device. Chaouki does not explicitly disclose accessing an application form for a credit account offer, transmitting the application form to a user, generating a new credit account comprising a digital credit account identifier and updating memory, and transmitting the digital account identifier to a user’s mobile device where it is available as a form of payment.

Sanchez discloses
accessing an application form for a credit account offer; 
(See at least ¶ [0091], where “the server 106 can transmit the credit card application associated with the offer to the consumer mobile device 120 via the network 126.” ¶ [0092].)



transmitting [credit card application] information to said user's mobile device; 
(See at least ¶ [0091], where “the server 106 can transmit the credit card application associated with the offer to the consumer mobile device 120 via the network 126.”)

receiving from said user's mobile device a [credit card application request] submitted by said user, said [credit card application request] being an agreement of said [credit card application offer] information;
(See at least ¶ [0093], where “In block 526, the consumer mobile device 120 can receive from the consumer a request to submit the credit application for processing. For example, once the consumer has input the information needed to apply for the credit card, the consumer can submit the application by manually selecting an icon or radio button displayed on the I/0 interface 142 of the consumer mobile device 120 and associated with submitting the application by the instant issuance module 228 of the mobile commerce application program 116.”)

generating a new credit account for said user, said new credit account comprising a digital credit account identifier [QR Code]; 
(See at least ¶ [0095], “where the server 106 can receive notification that the credit application was approved and receives the credit card account information.” “[T]he credit card account information may include the name of the person associated with the account, the account number, the number that will be on the credit card (when supplied), the security code that will be on the credit card, and/or the expiration date for the credit card. In addition, the information may include a bar code, QR code or other type of one-dimensional or two dimensional code that, when scanned, can provide all or a portion of the credit card account information.” ¶ [0096]. ¶ [0097])

updating at said memory, said user specific information with said [credit card application request] submitted by said user, said new credit account, and said digital credit account identifier; and transmitting said digital credit account identifier to said user's mobile device, wherein once received by said user's mobile device said digital credit account identifier is instantly available as a form of payment.  
(See at least ¶ [0097] where In block 534, the notification of approval, the credit card account information, the authorization token or mPIN, and/or the coupon, discount, and/or promotional information can be transmitted to the consumer mobile device 120. … The consumer is immediately able to use the newly issued credit card and coupon, discount, or promotion for purchases. In block 536, the credit card account information and/or the authorization token or mPIN associated with the credit card account information can be stored on the consumer mobile device 1. For example, the credit card account information can be stored in a database associated with the server 106 and can be associated with the authorization token or mPIN by the server 106. The authorization token or mPIN and identifying information about the credit card (such as the name of the card) can be stored in memory 118 of the consumer mobile device 120 for access by the mobile commerce application program 116 as one of the optional payment methods provided to the consumer on the consumer mobile device 120.”).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have accessed an application form for a credit account offer, transmitted the application form to a user, generated a new credit account comprising a digital credit account identifier and updated memory, and transmitted the digital account identifier to a user’s mobile device where it is available as a form of payment. as explained in Sanchez, to the known invention of Chaouki, with the motivation to “facilitate[e] the approval and use of a credit account [of Chaouki] via mobile commerce” and “draw customers to merchant locations and to convince customers to make purchases.” Sanchez, ¶¶ [0002], [0003].

	Chaouki discloses a marketing system for a specific, pre-screened user to receive a credit offer and presenting the user-specific, pre-screened credit offer on the user’s mobile device. Chaouki does not explicitly disclose populating a portion of the credit application form with user data, and transmitting the pre-populated application form to a mobile device.

Leighton discloses
pre-populating a portion of said application form for said credit account offer utilizing said result of the credit prescreen in conjunction with said user specific information to generate a user specific pre-populated application form for said credit account offer; transmitting said user specific pre-populated application form for said credit account offer to said user's mobile device;
(See at least Fig. 2, element 106, and associated text ¶ [0039], where an affordability summary is displayed indicting maximum preapproved loan amounts for a real estate loan based on the “user credit profile.” ¶ [0035] (“Affordability functions may include algorithms that determine credit recommendations and/or limits corresponding to various types of purchases”). The affordability summary has a “Share Application” button for sharing the loan application with a co-borrower. Fig. 2, element 122. Fig. 3 discloses the share application with co-borrower operation. In Fig. 3 step 212, data corresponding to all of the data fields that are relevant to the application are copied from the user profile and in step 214, a completed application form is generated (populating). ¶ 0052]. In Fig. 3, step 218, the co-borrower accesses the completed application form. ¶ [0052]. The completed application is displayed on a mobile device. Abstract, ¶ [0009].)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have pre-populated an credit application, as explained in Leighton, to the known invention of Chaouki, with the motivation to reduce errors in completing loan applications, save time, and “generate a credit application having a standard format using the user information.” Leighton, at ¶¶ [0002], [0003].

Chaouki discloses a marketing system for a specific, pre-screened user to receive a credit offer and presenting the user-specific, pre-screened credit offer on the user’s mobile device. Chaouki discloses transmitting a credit card application to a user’s mobile device but not terms and conditions information. Chaouki discloses receiving from a user’s mobile device a credit card application request indicating a user’s request to apply for a credit card but not receiving a signature indicating user agreement to the terms and conditions. Chaouki discloses updating at the memory, user specific information with the credit card application request but not updating at the memory the signature.

Vea discloses
transmitting terms and conditions information to said user's mobile device; receiving from said user's mobile device a signature submitted by said user, said signature being an agreement of said terms and conditions information;
(See at least ¶ [0042], where “The borrower will also be asked to agree to all terms and conditions, which may be in the form of a user interface provided as an "I Agree" button; Disclosure Form, Promissory Note and the other required forms available online, and signing off on the loan via the e-Signature section before clicking on the "Submit" button in the form.” Fig. 3, “mobile phone”)

updating at said memory, said user specific information with said signature submitted by said user
(See at least ¶ [0044], where “The processing and approval step 400 involves the loan provider accessing the electronic loan application to process all submitted online application forms; review the loan; and do an internal audit on the borrower/applicant. If the borrower passes the credit checking he will process the loan in the system as "processed" and locks in the loan details.” “The borrower will also have the option to print the entire form should he wish to retain a copy.” ¶ [0043]. “If everything is in order, he will "approve" the loan in the SLS system.” ¶ [0045]. The signature is included with the application forms and terms and conditions and stored in the Savings and Loan Server (SLS) and available for printing and review.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have transmitted terms and conditions to a user’s mobile device, received a signature indicating user agreement to the terms and conditions, and updating at the memory, user specific information with the signature as explained in Vea, to the known invention of Chaouki, with the motivation to “facilitate[e] financial loans using a mobile device.” Vea, ¶ [0001], [0003].

Regarding Claim 2, Chaouki, Sanchez, Leighton, and Vea disclose
The non-transitory computer-readable storage medium of Claim 1 and performing the proprietary database search as explained above.
Chaouki further discloses
wherein performing the proprietary database search comprises: searching one 
(See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the user’s identity using the provided user identity and user device information. A credit bureau is a company specific database and also shared with the consumer. The use of “one or more” and “the group consisting of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 


Regarding Claim 7, Chaouki, Sanchez, Leighton, and Vea disclose
The non-transitory computer-readable storage medium of Claim 1 and receiving both said user identifier and said device identifier as explained above.
Leighton further discloses
receiving both said user identifier and said device identifier in a single text message from said user's mobile device.  
(See at least ¶ [0050], where the “share application” function transmits a link to the credit application, populated from a user profile, to a vendor to view the application via SMS. Upon receiving an SMS, the vendor would have the user’s telephone number, which is a device identifier. Fig. 6).

Regarding Claim 8, Chaouki, Sanchez, Leighton, and Vea disclose
The non-transitory computer-readable storage medium of Claim 1 and said message from said user's mobile device as explained above.
Chaouki further discloses
receiving at least two user identifiers in said message from said user's mobile device.  
(See at least ¶ [0029], “name” and “address”).

Regarding Claim 9, Chaouki, Sanchez, Leighton, and Vea disclose
The non-transitory computer-readable storage medium of Claim 1 and performing said credit prescreen of the user specific information as explained above.
Chaouki further discloses
performing said credit prescreen of the user specific information at a credit reporting agency.  
(See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the identity of the user, which requires matching the supplied user data with information known to the credit bureau to determine whether the user is on a list of records predetermined to be qualified for credit.” ¶ [0031].)

Regarding Claim 23, Chaouki discloses
A method comprising: 
(See at least Abstract, Title)
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chaouki, Sanchez, Leighton, and Vea for the same rationale presented in Claim 1 supra.

Regarding Claims 24, 29, 30, and 31, Chaouki and Leighton disclose
The method of Claim 23 as explained above.
The remaining limitations of Claims 24, 29, 30, and 31 are not substantively different than those presented in Claims 2, 7, 8, and 9, respectively, and are therefore, rejected, mutatis mutandis, based on Chaouki, Sanchez, Leighton, and Vea for the same rationale presented in Claims 2, 7, 8, and 9, respectively, supra.

Claims 21, 22, 6, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki, Sanchez, Leighton, and Vea in further view of Legrand et al. (U.S. Pat. No. 2015/0227631) [“Legrand”].

Note: Claim 6 is examined after Claim 22 below because Claim 6 now depends from new Claim 22, after Applicant's Amendment.

Regarding Claim 21, Chaouki, Sanchez, Leighton, and Vea disclose
The non-transitory computer-readable storage medium of Claim 1 as explained above.
Legrand discloses
utilizing a confidence factor threshold to validate the user specific information found during the performing of the proprietary database search.  
(See at least Fig. 5 where a search query contains a confidence threshold, which is used to validate search results to those above the confidence threshold.)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have utilized a confidence factor to validate information found during a search, as explained in Legrand, to the known invention of Chaouki, with the motivation to speed up search times and provide more accurate results. Legrand, at ¶ [0001]. Chaouki discloses a “Real time Prescreen,” Fig. 2, element 280, that would benefit from the reduction in search speed advanced by Legrand. 


Regarding Claim 22, Chaouki, Sanchez, Leighton, and Vea disclose
The non-transitory computer-readable storage medium of Claim 21 as explained above.
Legrand discloses
performing a secondary source database search for the user specific information; using a result of the secondary source database search to verify any of said user specific information found during the proprietary database search that fell below said confidence factor threshold; and supplementing said user specific information found during the proprietary database search with said result of said secondary source database search. 
(See at least Fig. 9 and associated text ¶¶ [0054]–[0057]. Client 4 directs its first search to database 2a through switch 6. ¶ [0054]. Results irrespective of their confidence factor are communicated back to the switch. ¶ [0055]. The switch returns results to the client 4 if the confidence factor is above a threshold. ¶ [0056]. For confidence values less than the threshold, the switch initiates a second database search, which validates the data received from the first search. Id. The results less than a threshold that are validated by the second search are returned to the client. 4. ¶ [0057]. A confidence factor associated with the second search results are “100%”. ¶ [0056].)

Regarding Claim 6, Chaouki, Sanchez, Leighton, Vea, and Legrand disclose
The non-transitory computer-readable storage medium of Claim 22 and performing the secondary source database search comprises as explained above.
Leighton and Legrand further discloses
wherein performing the secondary source database search comprises: searching one [Leighton, ¶ [0004]], a search engine [Legrand, ¶ [0031] (“Internet search”), an online public record storage (Leighton, Fig. 1, element 24, “credit data repository”] and an online private record storage [Leighton, Fig. 1, element 26, “IRS”].  
(The use of “one or more” and “the group consisting of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claims 25, Chaouki, Sanchez, Leighton, and Vea disclose
The method of Claim 23 as explained above.
The remaining limitations of Claim 25 are not substantively different than those presented in Claim 21 and is therefore, rejected, mutatis mutandis, based on Chaouki, Sanchez, Leighton, Vea, and Legrand for the same rationale presented in Claim 21 supra.

Regarding Claims 26 and 28, Chaouki, Sanchez, Leighton, Vea, and Legrand disclose
The method of Claim 25 as explained above.
The remaining limitations of Claims 26 and 28 are not substantively different than those presented in Claims 22 and 6, respectively, and are therefore, rejected, mutatis mutandis, based on Chaouki, Sanchez, Leighton, Vea, and Legrand for the same rationale presented in Claims 22 and 6, respectively, supra.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki, Sanchez, Leighton, Vea, and Legrand in further view of Baveja et al. (U.S. Pat. Pub. No. 2016/0078358) [hereinafter “Baveja”].

Regarding Claim 5, Chaouki, Sanchez, Leighton, Vea, and Legrand disclose
The non-transitory computer-readable storage medium of Claim 22 and performing the secondary source database search as explained above.
Baveja further discloses
wherein performing the secondary source database search comprises: searching a reverse phone number look up database. 
(See at least ¶ [0026] disclosing “Pipl,” which is a database used to identify people based on merely a phone number and vice versa.).
It would have been obvious to one of ordinary skill in the art at the time of filing, to have searched a reverse phone lookup database, as explained in Baveja, to the known invention of Chaouki, with the motivation to “assess behavioral and personality traits of a person” before extending credit. Baveja, ¶ [0002]. Baveja explains that “[a] person with positive personality or behavior traits … is often perceived as more reliable and trustworthy. A person with negative personality or behavior traits … is often perceived as untrustworthy (fraudster). Baveja, ¶ [0003]. The ability to determine a fraudster using a reverse phone lookup number database would be beneficial to the “Fraud checks” performed by Chaouki during the prescreen process before extending credit. Chaouki, Fig. 1, step 130.

Regarding Claims 27, Chaouki, Sanchez, Leighton, Vea, and Legrand disclose
The method of Claim 26 as explained above.
The remaining limitations of Claim 26 are not substantively different than those presented in Claim 5 and is therefore, rejected, mutatis mutandis, based on Chaouki, Sanchez, Leighton, Vea, Legrand and Baveja for the same rationale presented in Claim 5 supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694